Exhibit 99.2 Contacts: Jay Brown, CFO Fiona McKone, VP - Finance Crown Castle International Corp. FOR IMMEDIATE RELEASE 713-570-3050 CROWN CASTLE INTERNATIONAL ANNOUNCES PROPOSED OFFERING OF SENIOR NOTES October 20, 2009 – HOUSTON, TEXAS – Crown Castle International Corp. (NYSE: CCI) announced today that it plans to commence a public offering of $500 million of senior notes.The notes will be offered pursuant to an effective shelf registration filed with the Securities and Exchange Commission.Crown Castle expects to use the net proceeds from the offering for general corporate purposes, which may include the repayment or repurchase of certain outstanding indebtedness of its subsidiaries. The offering is being made solely by means of a prospectus supplement and accompanying prospectus.A copy of the preliminary prospectus supplement and the accompanying prospectus may be obtained by contacting
